      Case 1:19-cv-05014-KPF-RWL Document 34 Filed 06/02/20 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   6/2/2020
---------------------------------------------------------------X
JANIS CHARLENE WILSON BAHAGA,                                  :   19 Civ. 5014 (KPF) (RWL)
                                            Plaintiff,        :
                                                              :
                 - against -                                   :   ORDER
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On May 18, 2020, the Court issued an order directing the Commissioner to provide

written answers to certain questions. (Dkt. 29.) A copy of the order is attached. On June

1, 2020, the Commissioner filed answers to the questions. (Dkt. 33.) A copy of the

Commissioner's letter is attached. If Plaintiff wishes to respond, any such response must

be filed no later than June 23, 2020. Absent any response, the Court will proceed to

render its Report and Recommendation on the current record. The Court also notes that

Plaintiff's attorney of record has not been in communication with the Court for

several months. The Commissioner is directed to serve, by June 5, 2020, a copy of this

Order and its attachments by mail and email on Plaintiff’s counsel of record and on

Plaintiff directly at her last known address.
    Case 1:19-cv-05014-KPF-RWL Document 34 Filed 06/02/20 Page 2 of 34



                                  SO ORDERED.



                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE

Dated: June 2, 2020
       New York, New York
      Case 1:19-cv-05014-KPF-RWL Document 34 Filed 06/02/20 Page 3 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      5/18/2020
---------------------------------------------------------------X
JANIS CHARLENE WILSON BAHAGA,                                  :   19 Civ. 5014 (KPF) (RWL)
                                            Plaintiff,        :
                                                              :
                 - against -                                   :   ORDER
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        By June 1, 2020, the Commissioner shall file a letter addressing the following

issue: The claimant identified at least the following treating doctors: Giovanni Franchin,

Marta Sales, Ferdinand Banez, Arelene Tieng, and Upendar Bhatt. (See R. 525-

26.) While the record contains opinions of eight consultative or agency physicians, there

does not appear to be a medical source opinion from a treating physician in the

record. Accordingly,

        1.       If there is a medical source opinion from a treating doctor in the record,

                 identify where it appears in the record and identify the physician.

        2.       If there is no such opinion, identify what attempts were made to obtain a

                 medical source opinion from a treating physician, particularly in regard to

                 the mental health issues.

        3.       If there is no such opinion, explain and provide case law for why the case

                 should not be remanded for failure to obtain or seek to obtain a medical

                 source opinion from a treating physician.
     Case 1:19-cv-05014-KPF-RWL Document 34 Filed 06/02/20 Page 4 of 34



       4.     If there is a medical source opinion from a treating physician in the record,

              explain and provide case law for why the case should not be remanded for

              failure to accord proper weight to the treating physician.

       Within three (3) days of the date of this order, the Government shall mail a copy of

this order to Plaintiff and file proof of such service on ECF. If counsel is unable to

complete this mailing as a result of COVID-19 and related disruptions, counsel shall

promptly notify the Court by letter filed on ECF.


                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: May 18, 2020
       New York, New York

Copies transmitted this date to all counsel of record.
       Case
       Case1:19-cv-05014-KPF-RWL
            1:19-cv-05014-KPF-RWL Document
                                  Document34
                                           33 Filed
                                              Filed06/02/20
                                                    06/01/20 Page
                                                             Page51of
                                                                    of34
                                                                       9



                                                                U.S. Department of Justice


                                                                United States Attorney
                                                                Southern District of New York
                                                                Civil Division


                                                      c/o Social Security Administration tel: (212) 264-1331
                                                      Office of the General Counsel      fax: (212) 264-6372
                                                      26 Federal Plaza, Room 3904        Alexander.broche@ssa.gov
                                                      New York, New York 10278

                                                                         June 1, 2020
Via CM/ECF

Honorable Robert W. Lehrburger
United State Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl St.
New York, New York 10007
    Re:           Wilson-Bahaga v. Saul, 19-cv-05014-KPF-RWL

Dear Judge Lehrburger:

This Office represents the Defendant, the Commissioner of Social Security (“Commissioner”), in
the above-referenced action brought pursuant to 42 U.S.C. § 405(g), challenging a decision by
the Commissioner to deny Plaintiff’s application for benefits. The Commissioner writes in
response to this Court’s May 18, 2020 Order, directing the Commissioner to answer four
inquiries.

As the Court notes, Plaintiff identified Drs. Giovanni Franchin, Ferdinand Banez, Arlene Tieng,
and Upendar Bhatt as treating physicians. See CM/ECF No. 29, referring to Tr. 525-526.1 The
record contains numerous contemporaneous treatment notes from each of these doctors, as well
as the opinions of seven consultative physicians. See Commissioner’s Memorandum of Law in
Support of His Motion for Judgment on the Pleadings (“C. Br.”) 6-29. The Commissioner
maintains that the totality of the evidence of record—including these sources’ treatment notes,
copious medical source opinion evidence, and Plaintiff’s reported activities of daily living—
constitute substantial evidence supporting Administrative Law Judge (ALJ) Hilton Miller’s
determination finding that Plaintiff was no longer disabled as of May 10, 2016. Furthermore, the


1
  Plaintiff also identified Marta Sales as a treating physician. However, this appears to be an error as Ms. Sales is a
nurse practitioner. See https://www.bronxcare.org/highlights/our-highlights. Under the regulations in effect at the
time of the ALJ’s decision, nurse practitioners, like Ms. Sales, were not considered acceptable medical sources
whose opinions were entitled to controlling weight. See 20 C.F.R. §§ 404.1513(a), (d)(1), 404.1527(a)(2), (c)(2),
416.913(a),(d)(2), 404.1527(a)(2), (c)(2) (2016).
       Case
       Case1:19-cv-05014-KPF-RWL
            1:19-cv-05014-KPF-RWL Document
                                  Document34
                                           33 Filed
                                              Filed06/02/20
                                                    06/01/20 Page
                                                             Page62of
                                                                    of34
                                                                       9



decision is free of legal error, as the ALJ appropriately evaluated the evidence in accordance
with the Commissioner’s regulations and rulings in effect at the time of the ALJ’s decision.2

    1. If there is a medical source opinion from a treating doctor in the record, identify
       where it appears in the record and identify the physician.

Dr. Banez’s Global Assessment of Functioning (GAF) scores appear in the record at Tr. 547-
548, 549-550, 557-558, and 562-567.3 The regulations define medical opinions as “statements
from physicians and psychologists or other acceptable medical sources that reflect judgment
about the nature and severity of [a claimant’s] impairment(s), including [the claimant’s]
symptoms, diagnosis, and prognosis, what [she] can still do despite impairment(s), and [her]
physical and mental restrictions. 20 C.F.R. 416.927(a)(2). GAF scores constitute medical source
opinion evidence. See Gonzalez v. Colvin, No. 14-CV-06206, 2015 WL 1514972, at *18
(S.D.N.Y. Apr. 1, 2015) (“Generally, the guidance instructs ALJs to treat GAF scores as opinion
evidence. . . . .”) (internal citations omitted); see also Tilles v. Comm’r of Soc. Sec., No. 13-CV-
6743, 2015 WL 1454919, at *33 (S.D.N.Y. Mar. 31, 2015).

In April 2015, Dr. Banez opined that Plaintiff had a GAF score of 60 (Tr. 545-546), and that
score improved to 65 at subsequent visits in May, August, September, and October 2015. A GAF
score of 60 indicates moderate (nearly mild) difficulty in social, occupational or school
functioning, while a GAF score of 65 denotes only mild symptoms or mild difficulty in social
and occupational functioning, but the individual is generally functioning pretty well and has
some meaningful interpersonal relationships. See Global Assessment of Functioning, New York State
Office of Mental Health, available at https://www.albany.edu/counseling_center/docs/GAF.pdf. (last visited
May 19, 2020). Tr. 547-548, 549-550, 557-558, 562-567. As explained in point 4 below, the ALJ
appropriately considered this opinion evidence and accorded it some weight. See Tr. 22-23; C.
Br. 6, 9.

In addition, consistent with Dr. Banez’s GAF scores demonstrating improvement, Drs. Roomana
Qayyum and Vicente Liz also provided GAF scores assessing Plaintiff’s mental functioning. Tr.
684; Tr. 756, 887. Both Dr. Qayyum and Dr. Liz treated and examined Plaintiff only once at
Bronx-Lebanon Hospital. Id. On March 25, 2017, Dr. Qayyum assessed a GAF score of 55. Tr.
684. One month later, on February 26, 2017, Dr. Liz assessed an improved GAF score of 61. Tr.


2
  On January 18, 2017, the Social Security Administration (the “agency”) published final rules titled “Revisions to
Rules Regarding the Evaluation of Medical Evidence.” 82 Fed. Reg. 5844; see also 82 Fed. Reg. 15132 (Mar. 27,
2017) (amending and correcting the final rules published at 82 Fed. Reg. 5844). These final rules are effective for
claims filed under the Social Security Act on and after March 27, 2017, and do not apply to the administrative law
judge’s (“ALJ’s”) decision in this case.
3
  GAF scores, used in earlier versions of the American Psychiatric Association’s, measured psychological, social,
and occupational functioning on a hypothetical continuum of mental health-illness. The GAF was a scale
promulgated by the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders
(“DSM”) to assist ‘in tracking the clinical progress of individuals [with psychological problems] in global terms.’”
Kohler v. Astrue, 546 F.3d 260, 262 n.1 (2d Cir. 2008) (quoting DSM (4th ed. 2000)). A GAF score reports a
clinician’s judgment of an individual’s overall level of functioning. DSM, 34 (4th ed. text revision 2000) (DSM-IV).
The American Psychiatric Association dropped the GAF scale from its latest edition of the DSM. DSM-V at 16 (5th
ed. text revision 2013).



                                                          2
      Case
      Case1:19-cv-05014-KPF-RWL
           1:19-cv-05014-KPF-RWL Document
                                 Document34
                                          33 Filed
                                             Filed06/02/20
                                                   06/01/20 Page
                                                            Page73of
                                                                   of34
                                                                      9



756, 887. The ALJ considered both these GAF scores and accorded them some weight as well.
Tr. 21.

    2. If there is no such opinion, identify what attempts were made to obtain a medical
       opinion from a treating physician, particularly in regard to the mental health issues.

As already noted, the record contains medical opinion evidence from Dr. Banez, Plaintiff’s
treating psychiatrist. In addition, the record reflects that the agency attempted to obtain medical
evidence, including medical source opinion evidence, from Plaintiff’s treating providers, and
demonstrates that ALJ made substantial efforts to develop the record.

In this case, the ALJ took substantial steps to develop the record beyond the evidence supplied
by Plaintiff and her representative. Specifically, medical evidence (including psychiatric
evidence) was requested from Plaintiff’s treating providers, including Bronx-Lebanon Hospital,4
Promesa,5 and the Arthur Avenue Health Clinic. See Requests for Medical Evidence, collectively
attached here as Exhibit A, repeated at Tr. 604, 619; see also Tr. 541 (request for treatment
records from Dr. Banez); Tr. 642 (request for medical evidence from Bronx Lebanon Hospital,
where Drs. Franchin, Bhatt, Tieng, and Maheswara practiced); Tr. 809 (signed authorization to
release medical records from Bronx-Lebanon Hospital). In addition, the record contains two
Disability Worksheets, which detail the attempts made by the agency to procure medical
evidence, including from Promesa and Bronx-Lebanon, and demonstrate that this evidence was
made part of the record. See Tr. 447-553, 465-467.

These evidentiary requests demonstrate that the agency sought, inter alia, discharge summaries,
pulmonary function summaries, and psychiatric records from Plaintiff’s treating providers, i.e.,
records that would inherently include statements reflecting judgments about the nature and
severity of Plaintiff’s impairments, such as statements about her symptoms, diagnosis, and
prognosis, any restrictions, as well as functionality. See Tr. 541, 604. Indeed, the GAF opinions
cited above were included in the record because of the agency’s requests. Thus, in making these
evidentiary requests, the agency attempted to obtain medical source opinion evidence from
Plaintiff’s providers. And the record contains hundreds of treatment notes from Plaintiff’s mental
and physical health providers, including those of Drs. Franchin, Banez, Tieng, and Bhatt. See Tr.
544, 546, 548, 550, 562, 567, 620, 645, 649, 652, 655, 664-668, 733, 791-794, 808, 863, 963,
985, 1012-1015, 1051.

The ALJ also ordered numerous consultative examinations to ensure that he had sufficient
information to reach a disability determination, and appropriately considered those opinions
along with Plaintiff’s GAF scores assessed by Dr. Banez, her treating psychiatrist. Tr. 21-23; see
20 C.F.R. § 416.920 (b) (2) (iii) (listing consultative examinations as an appropriate means to
resolve insufficiency in evidence).



4
 Plaintiff treated with Drs. Franchin, Tieng, Maheswara and Bhatt while at Bronx-Lebanon Hospital. See, e.g.,
Tr. 605-607, 620, 645, 649, 652, 655, 656-658, 664-667, 733.
5
 Plaintiff attended medication management with psychotherapy at Promesa (also referred to as “Clay Avenue
Health Center”) with Dr. Banez. See Tr. 541-568; see also C. Br. 6-7.


                                                     3
      Case
      Case1:19-cv-05014-KPF-RWL
           1:19-cv-05014-KPF-RWL Document
                                 Document34
                                          33 Filed
                                             Filed06/02/20
                                                   06/01/20 Page
                                                            Page84of
                                                                   of34
                                                                      9



In addition to referring Plaintiff for various consultative examinations, at the hearing, the agency
also obtained testimony from two medical experts, Dr. Jurano Brooks and Dr. Sharon Keim, a
practicing psychologist who had completed two post-doctorate degrees in narcotics and drug
research and group therapy. C. Br. at 15; Tr. 61-67. Dr. Brooks opined that Plaintiff’s lupus did
not meet or equal any of the impairments listed in the Listings, and that she had no work-related
functional limitations. Tr. 62-63. Dr. Brooks also considered whether any medical opinions in
the record differed from his own, and he explained that the only inconsistency was between Dr.
Long’s May 2017 internal medicine consultative examination report, containing an opinion that
Plaintiff had no limitations, and a concurrent functional assessment endorsing limitations in
reaching, pushing, and pulling for which Dr. Brooks saw no explanation. See Tr. 63, referring to
Tr. 707-717. Dr. Keim opined that Plaintiff’s marijuana and alcohol use accounted for all of her
psychological problems. Tr. 67. Dr. Keim further opined that without any drug or alcohol usage,
Plaintiff would be able to complete simple, routine, and repetitive tasks with superficial contact
with others. Tr. 66-67.

Thus, not only did the agency assist Plaintiff in attempting to develop a complete medical record,
the ALJ also sought medical source opinion evidence from her treating providers and the
opinions of experts to opine on her symptomology.

   3. Explain and provide case law for why the case should not be remanded for failure to
      obtain or seek to obtain a medical source opinion from a treating physician.
As noted, Dr. Banez’s GAF scores in the record constitute medical opinion evidence, and the
agency made numerous attempts to develop the record, including detailed record requests to
Plaintiff’s treatment providers. To the extent the Court is specifically inquiring about attempts to
secure express function-by-function medical source opinion(s) or statement(s) from Plaintiff’s
treating physicians, the Commissioner respectfully submits that such efforts are not required by
either the regulations or Second Circuit case law.

The regulations in effect at the time of the ALJ’s decision required the ALJ to develop Plaintiff’s
“complete medical history” by making “every reasonable effort to help [Plaintiff] get medical
evidence from” her treating sources; every reasonable effort means an initial request for the
treating source evidence and a follow-up request if the evidence is not received within 10-20
days after the initial request. 20 C.F.R. § 416.912(b)(1)(i)-(ii). This duty extends to claimants
who are represented, as Plaintiff was here. See Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996);
Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citations omitted). A complete medical history
consists of the records and medical sources covering at least the 12 months preceding the month
in which the claimant files an application for benefits. See 20 C.F.R. § 416.912(b); Bushey v.
Colvin, 607 F. App’x 114, 115 (2d Cir. 2015).

Furthermore, the regulations in effect at the time of the ALJ’s decision here did not provide that
a medical report from an acceptable medical source should contain a statement about what the
claimant could do, nor require the agency to request such a statement from a medical source who
evaluated the claimant, including her treating sources. In fact, the regulations specified that the
absence of a medical source statement about what the claimant could still do despite her
impairments did not render a medical report incomplete. 20 C.F.R. §§ 404.15213(b)(6),
416.912(b)(6) (2016).


                                                 4
         Case
         Case1:19-cv-05014-KPF-RWL
              1:19-cv-05014-KPF-RWL Document
                                    Document34
                                             33 Filed
                                                Filed06/02/20
                                                      06/01/20 Page
                                                               Page95of
                                                                      of34
                                                                         9




Nor has the Second Circuit required the agency to seek such statements where the record was
sufficiently developed for the ALJ to make an informed decision. See Rosa v. Callahan, 168
F.3d 72, 79 n.5 (2d Cir. 1999) (“where there are no obvious gaps in the administrative record,
and where the ALJ already possesses a ‘complete medical history,’ the ALJ is under no
obligation to seek additional information in advance of rejecting a benefits claim”); Pellam v.
Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (“Under these circumstances – especially considering
that the ALJ also had all of the treatment notes from Pellam’s treating physicians – we do not
think that the ALJ had any further obligation to supplement the record by acquiring a medical
source statement from one of the treating physicians” (citing Rosa)). On several occasions, the
Second Circuit has reaffirmed that where the record is sufficiently developed to allow an ALJ to
make an informed decision, an express function-by-function treating source opinion is not
required. See Monroe v. Comm’ r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. Jan. 18, 2017);
Swiantek v. Comm’r of Soc. Sec., 588 F. App’x 82 (2d Cir. 2015); Tankisi v. Comm’r of Soc.
Sec., 521 F. App’x 29, 33-34 (2d Cir. 2013); see also Micheli v. Astrue, 501 F. App’x 26, 29-30
(2d Cir. 2012) (ALJ properly determined he could render a decision based on 500-page record
despite discrepancies in treating physician’s opinion) (citing Richardson v. Perales, 402 U.S.
389, 399 (1971)); Streeter v. Comm’r of Soc. Sec., No. 5:07-cv-858 (FJS), 2011 WL 1576959, at
*3 (N.D.N.Y. Apr. 26, 2011) (“[t]he lack of a medical source statement will not make the record
incomplete, provided that the ALJ made his determination or decision based on ‘sufficient’ and
‘consistent’ evidence” (citations omitted)).

In Monroe, the Second Circuit upheld the ALJ’s residual functional capacity (RFC) assessment
despite the ALJ’s rejection of the only medical source statement from the plaintiff’s treating
psychiatrist. 676 F. App’x at 8. Citing its prior holdings in Tankisi, 521 F. App’x 29, and Pellam,
508 F. App’x 87, the Court ruled that remand to secure another medical source statement or
formal medical opinion as to the plaintiff’s functionality was not required where the record
contained sufficient evidence to assess the RFC, including “years’ worth of treatment notes”
from the treating psychiatrist and evidence of the plaintiff’s varied social/recreational activities.
Id. Here, as in Monroe, the record contained detailed, contemporaneous treatment records as well
as multiple opinions from consultative examiners and testifying experts, and GAF score opinions
from Plaintiff’s treating psychiatrists, all of which were sufficient for the ALJ to assess
Plaintiff’s RFC.

Specifically, with respect to Plaintiff’s alleged physical impairments, the ALJ considered the
various treatment notes from Dr. Franchin (Tr. 20-21), reflecting that Plaintiff’s lupus was stable
and controlled, as well as Dr. Tieng’s treatment note from a May 2016 visit reflecting that
Plaintiff was pleasant and reported no tender joints, no rashes, no bursitis, and no swollen joints
or joint pain. Tr. 620; see also C. Br. 10.6 Plaintiff’s repeated physical examinations revealed
largely normal findings (Tr. 605-607, 620-626, 648, 708-714, 1051), including an April 2016
discharge note relating to Plaintiff’s lupus stating that she could return to physical activity by
April 30, 2016. See Tr. 599; C. Br. 22-26. Plaintiff repeatedly exhibited full range of motion
throughout her body, and she consistently had full muscle strength, sensation, and grip strength.
Tr. 572, 709, 741, 816, 955. The examinations consistently revealed normal gait and ambulation
(Tr. 571, 610, 624, 708, 899, 1023) and no swelling in her joints (Tr. 620, 645, 668, 709, 1051).
6
    Dr. Franchin—Tr. 645, 663-664, 665-667, 791-794, 1051; Dr. Tieng—Tr. 620, 668.


                                                        5
     Case
      Case1:19-cv-05014-KPF-RWL
           1:19-cv-05014-KPF-RWL Document
                                  Document34
                                           33 Filed
                                               Filed06/02/20
                                                     06/01/20 Page
                                                               Page10
                                                                    6 of 9
                                                                         34



Indeed, Plaintiff often reported to treating and/or other medical sources that she was doing better,
well, or “okay” (Tr. 786, 982, 1051, 1084) and that she enjoyed going on walks (Tr. 1031) and
running (Tr. 595). She even mentioned during counseling that she was looking for sober peers to
go to the gym with. Tr. 1057. Plaintiff also reported no limitations in reaching or using her
hands. Tr. 444.

With respect to Plaintiff’s mental impairments, the record contains contemporaneous treatment
notes from Drs. Banez and Bhatt, which the ALJ considered in assessing Plaintiff’s RFC. As the
ALJ observed, the medical evidence reveals that while sober, Plaintiff’s mental status
examination findings were repeatedly unremarkable after the comparison point decision, and
even after the May 10, 2016 alleged disability onset date. (See Tr. 21). Indeed, clinical
observations revealed that while Plaintiff was sober, her mood was “okay” with a congruent
affect, and she had coherent thought process, normal thought content, intact memory, good or
intact attention, concentration, cognition, insight, and judgment, and normal reasoning. Compare
treatment observations while sober, Tr. 562-564, 646, 697, 786, 787-790, 829, 825, 852, 1068,
1070, 1076, 1084, with treatment observations while intoxicated, Tr. 670-679, 735-762, 828; see
also C. Br. at 23-26. Indeed, Plaintiff’s treating psychiatrist, Dr. Bhatt, repeatedly noted that
while sober, she was “psychiatrically stable.” Tr. 650-652, 656-661, 787-790, 982-985, 1081.
Her mental status examinations while intoxicated present a stark difference from those when she
was sober, which is consistent with the ALJ’s determination that Plaintiff’s substance abuse is a
material contributing factor in determining her disability. See Tr. 18-22. Moreover, a comparison
of Plaintiff’s mental status examinations while intoxicated with those while she was sober
demonstrates that her mental impairments met the requirements of Listing 12.03 while
intoxicated but not while sober. Tr. 15-16, 65-68; see 20 C.F.R. Part 404, Subpart P, Appendix 1,
Section 12.03.

Furthermore, at the hearing, Plaintiff made no mention of any limitations relating to her mental
impairments; she explained that she believed she was disabled because of her lupus. Tr. 60
(“Please explain why you feel you are disabled?” “I have Lupus since 2009 . . . .”); see White v.
Berryhill, 753 F. App’x 80, 81 (2d Cir. 2019) (affirming the ALJ’s decision where the plaintiff
never specified how a condition (obesity) limited his functioning (citation omitted)). Indeed,
Plaintiff’s varied activities further support the ALJ’s decision. Specifically, Plaintiff reported that
she enjoyed reading, watching movies and television, doing word puzzles, and playing chess—
activities that are commensurate with a level of mental functionality compatible with simple,
unskilled medium work. Tr. 571, 595, 884. Similarly, Plaintiff regularly attended her
appointments (Tr. 646, 650, 731), was capable of taking public transportation (Tr. 442, 589, 595,
1033), shopped (Tr. 595), interacted with her peers, and actively participated in group and
individual counseling (Tr. 1046-1067).
The medical opinion evidence further supported the ALJ’s determination. See Tr. 22. State
agency physician Dr. R. Gauthier, on May 10, 2016—the date medical improvement was found
to have occurred—reviewed Dr. Dipti Joshi’s findings and conclusions upon the March 2016
internal medicine consultative examination, among other evidence. Dr. Gauthier opined that
Plaintiff had no limitations, had demonstrated significant physical improvement, and was no
longer disabled. Tr. 613-618; see Tr. 570-763. Dr. Joshi observed that Plaintiff’s gait was



                                                  6
     Case
      Case1:19-cv-05014-KPF-RWL
           1:19-cv-05014-KPF-RWL Document
                                  Document34
                                           33 Filed
                                               Filed06/02/20
                                                     06/01/20 Page
                                                               Page11
                                                                    7 of 9
                                                                         34



normal, she was in no acute distress, she could walk on her heels and toes without difficulty, her
squat was full, and her stance was normal. Tr. 571. Dr. Joshi further noted that Plaintiff exhibited
full (5/5) strength in her upper and lower extremities, full grip strength, and full range of motion
throughout, and no sensory deficits or muscle atrophy were present. Tr. 572. Similarly, the
medical expert in internal medicine, Dr. Jurano Brooks, testified at the August 7, 2018
administrative hearing that Plaintiff’s physical impairments were not severe, did not meet the
requirements of a Listing-level impairment, and would not result in any work-related functional
limitations. Tr. 62-63. Dr. Carol McLean Long, who also conducted an internal medicine
examination less than a year later in May 2017, likewise opined that Plaintiff had no physical
limitations. Tr. 710.
As to Plaintiff’s psychiatric impairments, State agency psychologist Dr. T. Harding, after
reviewing the available evidence, opined in April 2016 that Plaintiff largely had no significant
limitations, or at most no more than moderate limitations, in her ability to sustain concentration
and persistence, adapt, or interact socially. Tr. 588-589. Dr. Harding, like Dr. Gauthier, reached
the conclusion that Plaintiff had demonstrated significant medical improvement and was no
longer disabled after reviewing all the evidence in her file and comparing it with the comparison
point decision (CPD) of April 8, 2011. Tr. 102-112, 590.
Thus, as in Monroe, the record here contained sufficient evidence for the ALJ to assess
Plaintiff’s RFC. See Monroe, 676 F. App’x at 5-8. Indeed, the Second Circuit has affirmed an
ALJ’s decision where, as here, the record contains consultative findings consistent with the
ALJ’s conclusions, even where the claimant alleged a failure to request records from a treating
medical source. Pellam, 508 F. App’x at 90 n.2 (“Because [the consultative examiner’s] opinion
was largely consistent with the ALJ’ s conclusions, we need not decide whether a record would
be rendered incomplete by the failure to request a medical source opinion from a treating
physician if the ALJ made his residual functional capacity determination without the support of
any expert medical source opinion concerning the claimant’s limitations.”). Therefore, the ALJ
adequately developed the record in this case.
   4. If there is a medical source opinion from a treating physician, explain why the case
      should not be remanded for failure to accord proper weight to it

As noted, Dr. Banez’s GAF scores in the record constitute medical opinion evidence. The ALJ
properly accorded some weight to Dr. Banez GAF scores. Tr. 22-23. Dr. Banez assessed Plaintiff
with GAF scores ranging from 60 in April 2015, to 65 in May, August, September, and October
2015. See C. Br. 6, 9; Tr. 545-546, 547-548, 549-550, 557-558, 562-567. These GAF scores
denote mostly mild symptomology consistent with the RFC finding. Dr. Banez’s score denoting
improvement, are also largely consistent with the GAF scores of Drs. Qayyum and Liz, which
similarly show improvement within a month. See Tr. 21-23, 684, 756, 887.

The ALJ properly accorded only some weight to the GAF scores because they were vague and
simply a snapshot assessment of Plaintiff’s overall mental health. Tr. 21-23; see Kaczkowski v.
Colvin, No. 15 CIV. 9356 (GWG), 2016 WL 5922768, at *20 (S.D.N.Y. Oct. 11, 2016) (ALJ
finding giving GAF score limited weight was appropriate, in part, because a “GAF score is
merely a “snapshot opinion . . . at a specific point in time,” while “[a] determination of disability


                                                 7
      Case
       Case1:19-cv-05014-KPF-RWL
            1:19-cv-05014-KPF-RWL Document
                                   Document34
                                            33 Filed
                                                Filed06/02/20
                                                      06/01/20 Page
                                                                Page12
                                                                     8 of 9
                                                                          34



must be based on the entire record” (internal citations omitted)); Velez v. Colvin, No. 15-CV-
0487, 2015 WL 8491485 at *9 (S.D.N.Y. 2015) (GAF score is merely a snapshot opinion of one
or more doctors as to an individual’s level of social, psychological and occupational function at a
specific point in time[,]” whereas “[a] determination of disability must be based on the entire
record” (internal citations omitted)); see also Rock v. Colvin, 628 F. App’x 1, 4 n.3 (2d Cir.
2015) (reliability of GAF scores questioned by numerous courts both before and after the GAF
scale was removed from the DSM).

The Commissioner also notes that Dr. Bhatt completed a wellness plan report on September 7,
2017, in which, consistent with the ALJ’s decision, he checked a box noting that Plaintiff’s
depression, bipolar disorder, and lupus were resolved or stabilized. However, Dr. Bhatt did not
render an assessment of Plaintiff’s functional capacity, Tr. 798-801, and thus it was not a
medical opinion that the ALJ was required to weigh as such.

                                                 ***
In sum, the ALJ properly considered the record as a whole and the relevant regulatory factors in
evaluating Plaintiff’s disability claim. Remand is not required in this case because the ALJ
already possessed a “complete medical history,” and was under no obligation to seek additional
information. See Rosa, 168 F.3d at 79 n.5. Accordingly, the Commissioner respectfully requests
that the Court grant his motion for judgment on the pleadings, and affirm his final decision. In
addition, the ALJ’s determination is entitled to deference, as it is the function of the ALJ to
weigh the evidence in the record and appraise the statements of witnesses, including Plaintiff.
See Biestek v. Berryhill, – U.S. –, 139 S. Ct. 1148, 1154 (2019) “Under the substantial-evidence
standard, a court looks to an existing administrative record and asks whether it contains
“sufficien[t] evidence” to support the agency’s factual determinations. And whatever the
meaning of “substantial” in other contexts, the threshold for such evidentiary sufficiency is not
high.”); Halloran v. Barnhart, 362 F.3d 28, at 31 (2d Cir. 2004); Salmini v. Comm’r of Soc. Sec.,
371 F. App’x 109, 113 (2d Cir. 2010).

We thank the Court for its consideration of this letter.

                                                      Respectfully submitted,

                                                      Geoffrey S. Berman
                                                      United States Attorney

                                                      /s/     Alexander Broche
                                                      Alexander Broche
                                                      Special Assistant United States Attorney
                                                      tel. (212) 264-1331
                                                      fax (212) 264-6372
                                                      alexander.broche@ssa.gov
cc:    Jonathan Garven, Esq (via CM/ECF)
       Plaintiff’s Pro Se Counsel
       Janis Wilson-Bahaga (via U.S.P.S. (first class))
       Plaintiff Pro Se


                                                  8
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document34
                                      33 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page13
                                                               9 of 9
                                                                    34




                                  9
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page141 of
                                                                 of 34
                                                                    21




       EXHIBIT A
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page152 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page163 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page174 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page185 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page196 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page207 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page218 of
                                                                 of 34
                                                                    21
Case
Case 1:19-cv-05014-KPF-RWL
     1:19-cv-05014-KPF-RWL Document
                           Document 33-1
                                    34 Filed
                                         Filed06/02/20
                                               06/01/20 Page
                                                         Page229 of
                                                                 of 34
                                                                    21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page23
                                                               10ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page24
                                                               11ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page25
                                                               12ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page26
                                                               13ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page27
                                                               14ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page28
                                                               15ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page29
                                                               16ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page30
                                                               17ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page31
                                                               18ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page32
                                                               19ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page33
                                                               20ofof34
                                                                      21
Case
 Case1:19-cv-05014-KPF-RWL
      1:19-cv-05014-KPF-RWL Document
                             Document33-1
                                      34 Filed
                                          Filed06/02/20
                                                06/01/20 Page
                                                          Page34
                                                               21ofof34
                                                                      21
